Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 1 of 36




                        Exhibit 64
        Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 2 of 36




                               GUSTAFSON GLUEK PLLC

                                           Firm Résumé

                                          December 2020


       Gustafson Gluek PLLC is a national law firm with offices in Minneapolis and San Diego.

The firm focuses its practice on antitrust, consumer protection, and class action litigation. Its

thirteen members have over one-hundred and fifty years of experience in these areas, as well as

in intellectual property litigation involving patents, trademarks, and trade dress, complex

business litigation, and securities fraud litigation. Gustafson Gluek PLLC practices before state

and federal courts throughout the country. Since its founding, in May 2003, its attorneys have

worked with and opposed some of the nation’s largest companies and law firms.



Amanda M. Williams

       Amanda M. Williams is a member of Gustafson Gluek PLLC. She is a magna cum laude

graduate of Gustavus Adolphus College (B.A. 2001) with a major in Psychology and a graduate

of the University of Minnesota Law School (J.D. 2004). Ms. Williams is admitted to the

Minnesota Bar and is admitted to practice in the United States District Court for the District of

Minnesota.

       During law school, Ms. Williams studied comparative international law abroad in Greece

and served as a judicial extern for the Honorable George W. Perez, Minnesota Tax Court. Ms.

Williams also participated in the Jessup International Law Moot Court.




                                             1
        Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 3 of 36




       After graduating from law school Ms. Williams served as law clerk to the Honorable

Gordon W. Shumaker, Minnesota Court of Appeals. She then joined Gustafson Gluek PLLC in

2005. Ms. Williams is an active member of Minnesota Women Lawyers and is former chair of

the Law School Scholarship Committee. She serves as a volunteer attorney for the Minnesota

Federal Bar Association’s Federal Pro Se Project and is a recipient of the Minnesota chapter of

the Federal Bar Association’s 2011 Distinguished Pro Bono Service award. In 2015, the

Minnesota State Bar Association (MSBA) gave special recognition to Ms. Williams as North

Star Lawyer for the year. She was recognized as a member who provided at least 50 hours of pro

bono legal services in a calendar year to low income individuals.

       In 2013-2019, Ms. Williams was designated a “Rising Star” in the field of antitrust

litigation by Law & Politics magazine.

       In 2013 and 2015, the Minnesota State Bar Association (MSBA) gave special recognition

to Ms. Williams as North Star Lawyer for the year. She was recognized as a member who

provided at least 50 hours of pro bono legal services in a calendar year to low income

individuals.

       Ms. Williams is currently or has been actively involved in the representation of plaintiffs

and plaintiff classes in numerous cases including: In re Syngenta Litig. (Minn.); In re Asacol

Antitrust Litig. (D. Mass.); Fleischman v. Albany Medical Center (N.D.N.Y.); Reed, et al. v.

Advocate Health Care, et al. (N.D. Ill.); Clarke et al v. Baptist Memorial Healthcare Corp. et al

(W.D. Tenn.); Maderazo et al. v. VHS San Antonio Partners D.B.A. Methodist Hospitals et al.

(W.D. Tex.); Cason-Merenda, et al v. Detroit Medical Center (E.D. Mich.); In re

Containerboard Antitrust Litig. (N.D. Ill.); Pinsonneault v. St. Jude Medical et al (D. Minn.); The



                                            2
        Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 4 of 36




Shane Group, Inc., et al. v. Blue Cross Blue Shield of Michigan (E.D. Mich.); In re Urethane

Antitrust Litig. (D. Kan.); In re Funeral Consumers Antitrust Litig. (S.D. Texas); In re Foundry

Resins Antitrust Litig. (S.D. Ohio); In re Wellbutrin SR Antitrust Litig. (E.D. Pa.); In re

Medtronic, Inc. Implantable Defibrillators Products Liability Litig. (D. Minn); In re Medtronic,

Inc. Sprint Fidelis Leads Products Liab. Litig. (D. Minn); Kleen Products LLC, et al. v.

Packaging Corp. of America, et al. (N.D. Ill.); In re: American Medical Systems, Inc. Litig.

(Henn. Co.); and Karsjens, et. al v. Jesson, et. al (D. Minn.).

       Ms. Williams also is or has been involved in other non-class complex cases involving

antitrust, consumer protection, contract, unfair competition trademark and patent infringement

claims including: Regional Multiple Listing Services of MN, Inc. d/b/a NorthstarMLS v.

American Home Realty Network, Inc. v. Edina Realty, Inc., et.al. (D. Minn.); Metropolitan

Regional Information Systems, Inc. v. Am. Home Realty Network, Inc., et al. (D. Md.); Preferred

Carolinas Realty, Inc. v. Am. Home Realty Network, Inc. (M.D.N.C.); In re Medtronic Infusion

Sets and Insulin Pumps Litigation; and In re American Medical Systems, Inc. Pelvic Repair

System Product Liability Litigation (S.D. W.Va.).



Brittany N. Resch

       Brittany N. Resch is an associate of Gustafson Gluek PLLC. She is a magna cum laude

graduate of the University of Minnesota – Twin Cities (B.A., 2012) with a Global Studies major

and Finnish and Social Justice minors, and a graduate of the University of Minnesota Law

School (J.D., 2015). Ms. Resch is admitted to the Minnesota Bar and is admitted to practice in

the United States District Court for the District of Minnesota.



                                             3
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 5 of 36




       During law school, Ms. Resch was a member of the Phillip C. Jessup International Moot

Court Competition Team, served on the board of NOLA MN and the Federal Bar Association’s

University of Minnesota Law School chapter, and worked as a law clerk for the United States

Attorney’s Office, Goldstein & Sutor, PLLC, and Hennepin County Attorney’s Office. Ms.

Resch also provided representation to low-income persons with consumer protection issues as a

certified student attorney and served as a judicial extern for the Honorable Steven E. Rau,

Magistrate Judge, District of Minnesota.

       After graduating from law school, Ms. Resch served as a law clerk to the Honorable

Richard H. Kyle, Senior United States District Judge, District of Minnesota. She then joined

Gustafson Gluek PLLC in 2016. She is a member of the Federal Bar Association and has served

as a volunteer attorney for the Minnesota Federal Bar Association’s Federal Pro Se Project. She

is also a member of the Partner Leadership Council for Minnesota Women Lawyers, a group

aimed at engaging influential law firms in the Twin Cities in developing policies and practices to

ensure the success of women attorneys and a just society.

       In 2020, Ms. Resch was designated by Law & Politics magazine as a Minnesota “Super

Lawyer Rising Star.” “Super Lawyer” selection results from peer nominations, a “blue ribbon”

panel review process and independent research on the candidates; no more than 2.5% of lawyers

in Minnesota are selected as “Rising Stars.”

       In 2019, the Minnesota State Bar Association (MSBA) gave special recognition to Ms.

Resch as North Star Lawyer for the year. She was recognized as a member who provided at least

50 hours of pro bono legal services in a calendar year to low income individuals.




                                            4
        Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 6 of 36




       Ms. Resch is currently or has been actively involved in the representation of plaintiffs

and classes in numerous cases, including: In re Pork Antitrust Litig. (Minn.); In re Automotive

Parts Antitrust Litig. (E.D. Mich.); In re Broiler Chicken Antitrust Litig. (N.D. Ill.); In re Asacol

Antitrust Litig. (D. Mass.); In re Disposable Contact Lens Antitrust Litig. (M.D. Fla.); State of

Illinois, ex rel. Hayes and Heppenstall v. Bank of America Corp., et al. (Ill. Cir. Ct.); State of

California, ex rel. [under seal] v. [under seal] (Super. Ct. Cal.); and State of New Jersey, ex rel.

Hayes and Heppenstall v. Bank of America Corp., et al. (N.J. Super. Ct.).



Catherine Sung-Yun K. Smith

       Catherine Sung- Yun K. Smith is a member of Gustafson Gluek PLLC. She is a graduate

of Korea University (B.A. 2000) and a graduate of University of Minnesota Law School (J.D.

2005). Ms. Smith is admitted to the New York Bar, Minnesota Bar and is admitted to practice in

the United States District Court for the District of Minnesota.

       During law school, Ms. Smith served as a director of the Civil Practice Clinic, and also as

a director of the William E. McGee National Civil Rights Moot Court Competition. Ms. Smith

served as a judicial extern for the Honorable Regina Chu, District Judge, Fourth Judicial District

of Minnesota. In addition, Ms. Smith also participated in the Maynard Pirsig Moot Court. She

joined Gustafson Gluek PLLC in 2007.

       Ms. Smith has been named as a Minnesota “Super Lawyer Rising Star” in 2013-2016 by

Law & Politics magazine.




                                              5
        Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 7 of 36




        In 2019, the Minnesota State Bar Association (MSBA) gave special recognition to Ms.

Smith as North Star Lawyer for the year. She was recognized as a member who provided at least

50 hours of pro bono legal services in a calendar year to low-income individuals.

        Ms. Smith is fluent in Korean and English and also has basic language skills in German,

Japanese, and Chinese.

        Ms. Smith is currently or has been actively involved in the representation of plaintiffs and

classes in numerous cases including: In re TFT LCD (Flat Panel) Antitrust Litig. (N.D. Ca); In re

Cathode Ray Tube Antitrust Litig. (N.D. Ca.); In re Optical Disk Drive Antitrust Litig. (N.D.

Cal.); In re Air Cargo Shipping Services Antitrust Litig. (E.D.N.Y.); Hyun Park et al v. Korean

Air Lines Co., Ltd. (C.D. Ca); In re Online DVD Rental Antitrust Litig. (N.D. Ca.); In re Payment

Card Interchange Fee and Merchant Discount Antitrust Litig. (E.D.N.Y.); In re Flash Memory

Antitrust Litigation (N.D. Cal.); In re American Express Anti-Steering Rules Antitrust Litig.

(E.D.N.Y.); In re Automotive Parts Antitrust Litig. (E.D. Mich.); and In re Lithium Ion Batteries

Antitrust Litig. (N.D. Cal.).



Daniel E. Gustafson

        Daniel E. Gustafson is a founding member of Gustafson Gluek PLLC. He is a magna

cum laude graduate of the University of North Dakota, with majors in Economics and Sociology

(B.A. 1986), and a cum laude graduate of the University of Minnesota Law School (J.D. 1989).

He was a member of the Minnesota Law Review from 1987 to 1989, serving as an Associate

Research Editor in 1988-1989.




                                             6
        Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 8 of 36




        During law school, he clerked for Opperman & Paquin (1987-1989), a firm that also

practiced in the areas of antitrust, consumer protection and class action litigation.

        After law school, Mr. Gustafson served as a law clerk to the Honorable Diana E. Murphy,

United States District Judge for the District of Minnesota (1989-91).

        Following his judicial clerkship, Mr. Gustafson returned to his former firm (then known

as Opperman Heins & Paquin) and continued his work in the fields of antitrust and consumer

protection class action litigation.

        In April 1994, Mr. Gustafson became a founding member and partner in the law firm of

Heins Mills & Olson, P.L.C. Between April 1994 and May 2003, Mr. Gustafson continued his

work in antitrust and consumer protection class action litigation and also developed a boutique

practice of assisting national patent and intellectual property firms in litigation matters. In May

2003, Mr. Gustafson formed Gustafson Gluek PLLC where he continues to practice antitrust and

consumer protection class action law.

        Mr. Gustafson is admitted to practice in the United States District Court for the District of

Minnesota, the United States District Court for the District of North Dakota, the United States

District Court for the Eastern District of Michigan, the United States District Court for the

Western District of Michigan, the United States District Court for the Eastern District of

Wisconsin, the United States Courts of Appeals for the First, Third, Fifth, Sixth, Eighth and

Eleventh Circuits, the Minnesota Supreme Court and in the United States Supreme Court.

        Mr. Gustafson taught as an adjunct professor at the University of Minnesota Law School

teaching a seminar on the “Fundamentals of Pretrial Litigation.”




                                              7
         Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 9 of 36




         Mr. Gustafson is a past president of the Federal Bar Association, Minnesota Chapter

(2002-2003) and served in various capacities in the Federal Bar Association over the last several

years. In 2009, he was involved in developing the Federal Bar Association’s Pro Se Project,

which coordinates volunteer representation for pro se litigants. He was the Vice-Chair of the

2003 Eighth Circuit Judicial Conference held during July 2003 in Minneapolis (Judge Diana E.

Murphy was the Chair of the Conference). He is a member of the Hennepin County, Minnesota,

Federal, and American Bar Associations.

         In 2001-2020, Mr. Gustafson was designated by Law & Politics magazine as a Minnesota

“Super Lawyer,” in the fields of business litigation, class actions and antitrust. “Super Lawyer”

selection results from peer nominations, a “blue ribbon” panel review process and independent

research on the candidates; no more than 5% of lawyers in Minnesota are selected as “Super

Lawyers.” He was also ranked in the Top 100 MN Super Lawyers in 2012-2020. In 2005, Mr.

Gustafson was one of only eleven Minnesota attorneys selected as a “Super Lawyer” in the field

of antitrust litigation. Mr. Gustafson was also selected as one of Minnesota Lawyer’s Attorneys

of the Year for 2010, 2013 and 2017. He was selected based on nominations from across the

state.

         In 2012-2015, 2018 and 2019 the Minnesota State Bar Association (MSBA) gave special

recognition to Mr. Gustafson as North Star Lawyer for the year. He was recognized as a member

who provided at least 50 hours of pro bono legal services in a calendar year to low income

individuals.

         In 2014, Mr. Gustafson received the American Antitrust Institute (AAI) Meritorious

Service Award for the support he had provided AAI.



                                            8
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 10 of 36




        In September 2011, Mr. Gustafson testified before the House Committee on the Judiciary,

Subcommittee on Intellectual Property, Competition and the Internet regarding the proposed

merger between Express Scripts and Medco. Mr. Gustafson also testified before the United

States Congressional Commission on Antitrust Modernization in June 2005. In addition to

congressional testimonies, Mr. Gustafson has authored or presented numerous seminars and

continuing legal education pieces on various topics related to class action litigation, antitrust,

consumer protection or legal advocacy. He has also co-authored chapters including “Pretrial

Discovery in Civil Litigation” in Private Enforcement of Antitrust Law in the United States and

“Obtaining Evidence” in The International Handbook on Private Enforcement of Competition.

        Mr. Gustafson is currently or has previously been named as Lead Counsel, Co-Lead

Counsel or a member of the Executive Committee in the following cases, among others: In re

Pork Antitrust Litig. (Minn.); In re Syngenta Litig. (Minn.); In re Broiler Chicken Antitrust Litig.

(N.D. Ill); In re Medtronic, Inc. Sprint Fidelis Leads Products Liability Litig. (D. Minn.); In re

DRAM Antitrust Litig. (N.D. Cal. and multiple state court actions); In re Medtronic, Inc.

Implantable Defibrillators Products Liability Litig. (D. Minn.); In re Vitamin C Antitrust Litig.

(E.D.N.Y.) (indirect purchaser class); In re Flash Memory Antitrust Litig. (N.D. Cal.); Precision

Assocs., Inc. v. Panalpina World Transport (Holding) Ltd. (E.D.N.Y.); Aspartame Antitrust

Litig. (E.D. Pa.) (direct purchaser class); In re Comcast Corp. Set-Top Cable Television Box

Antitrust Litig. (E.D. Pa.).

        Mr. Gustafson is involved in the representation of plaintiffs and plaintiff classes in

numerous cases, including: In re Asacol Antitrust Litig. (D. Mass.); Trabakoolas v. Watts Water

Technologies, Inc. (N.D. Cal.) (“Toilet Products”); In re Aluminum Warehousing Antitrust Litig.



                                              9
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 11 of 36




(S.D.N.Y.); In re Automotive Parts Antitrust Litig. (E.D. Mich.); In re Plasma – Derivative

Protein Therapics Antitrust Litig. (N.D. IL); In re Blue Cross Blue Shield Antitrust Litig. (N.D.

Ala.); The Shane Group, Inc. v. Blue Cross Blue Shield of Michigan (E.D. Mich.) (“BCBS MI”);

In re Vehicle Carrier Services Antitrust Litig. (D.N.J.) (“Car Carrier”); Kleen Products, LLC v.

Packaging Corporation of America (N.D. IL) (“Containerboard”); In re Lithium Ion Batteries

Antitrust Litig. (N.D. Cal.); Karsjens et al v. Jesson (D. Minn.); In re Pool Products Distribution

Market Antitrust Litig. (E.D.L.A.); and In re Cathode Ray Tube Antitrust Litig. (N.D. Cal.).

       He also has also previously participated in the representation of plaintiff classes in other

cases, including: Dryer et al. v. Nat’l Football League (D. Minn.); In re BP Propane Indirect

Purchaser Antitrust Litig. (N.D. Ill.); In re Wellbutrin XL Antitrust Litig. (E.D. Pa.); In re

Wellbutrin SR/Zyban Direct Purchaser Antitrust Litig. (E.D. Pa.); In re Ready-Mixed Concrete

Antitrust Litig. (S.D. Ind.); In re Urethane Antitrust Litig. (D. Kan.); SAJ Distributors, Inc. et al.

v. SmithKline Beecham Corp. et al. (E.D. Va.) (“Augmentin”); Iverson et al. v. Pfizer, Inc. et al.

(D. Minn.) (“Canadian Prescription Drugs”); In re Flat Glass Antitrust Litig. (II), (W.D. Pa.); In

re Intel Corp Microprocessor Antitrust Litig. (D. Del.); In re TFT-LCD (Flat Panel) Antitrust

Litig. (N.D. Cal.); In re Air Cargo Shipping Services Antitrust Litig. (E.D.N.Y.); Cason-Merenda

et al., v. VHS of Michigan, Inc., d/b/a/ Detroit Medical Center et al. (E.D. Mich); Lief et al. v.

Archer Daniels Midland Co., et al. (D. Minn) (“Indirect MSG”); In re Premarin Antitrust Litig.

(S.D. Ohio); Blevins v. Wyeth-Ayerst Labs., Inc. (Cal. Super. Ct.); Ellerbrake v. Campbell

Hausfeld (20th Jud. Ct. Ill.) (“Air Compressors”); Nichols et al. v. Smithkline Beecham Corp.

(E.D. Pa.) (“Paxil”); Heerwagen v. Clear Channel Communications, Inc. (S.D.N.Y.); Wiginton v.

CB Richard Ellis (N.D. Ill.); Samples v. Monsanto Co. (E.D. Mo.) (“Bio Seeds”); In re Magnetic



                                              10
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 12 of 36




Audiotape Antitrust Litig. (S.D.N.Y.); In re Terazosin Hydrochloride Antitrust Litig. (S.D. Fla.)

(“Hytrin”); In re High Pressure Laminates Antitrust Litig. (S.D.N.Y.); High Pressure Laminates

Antitrust Litig. (multiple state court indirect purchaser actions); In re Vitamins Antitrust Litig.

(D.D.C.); Minnesota Vitamins Antitrust Litig. (Minn. 2nd Jud. Dist.); Infant Formula Antitrust

Litig. (multiple state court actions; lead trial counsel for Wisconsin action); Shaw v. Dallas

Cowboys Football Club (E.D. Pa.) (“NFL”); Thermal Fax Paper Antitrust Litig. (state court

actions in Minnesota, Wisconsin and Florida) (“Fax Paper”); Lazy Oil, Inc. v. Witco Corp.

(W.D. Pa.) (“Penn Grade”); In re Molybdenum Antitrust Litig. (W.D. Pa.); In re Motorsports

Merchandise Antitrust Litig. (N.D. Ga.); In re Commercial Explosives Antitrust Litig. (D. Utah);

In re Diamonds Antitrust Litig. (S.D.N.Y.); In re Drill Bits Antitrust Litig. (S.D. Tex.); In re

Catfish Antitrust Litig. (D. Miss.); In re Steel Drums Antitrust Litig. (S.D. Ohio); In re Steel Pails

Antitrust Litig. (S.D. Ohio); In re Bulk Popcorn Antitrust Litig. (D. Minn.); In re Workers’

Compensation Ins. Antitrust Litig. (D. Minn.); Cimarron Pipeline Constr., Inc. v. National

Council on Compensation Ins. (W.D. Okla.); Schmulbach v. Pittway Corp. (Ill., 11th Jud. Dist.)

(“Smoke Detectors”); In re Commercial Tissue Antitrust Litig. (N.D. Fla.); In re Sodium

Gluconate Antitrust Litig. (N.D. Cal.); and AL Tech Specialty Steel Corp. v. UCAR Int’l. (E.D.

Pa.) (“Specialty Steel”).

       Mr. Gustafson is also currently or has recently been involved in other non-class complex

litigation concerning antitrust, consumer protection, contract, unfair competition, trademark and

patent infringement claims, including: United States ex rel., Gerry Phalp & Matt Peoples v.

Lincare Holding Inc. (D. Fla.); Regional Multiple Listing Services of MN, Inc. d/b/a

NorthstarMLS v. American Home Realty Network, Inc. v. Edina Realty, Inc., et.al. (D. Minn.);



                                              11
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 13 of 36




Metropolitan Regional Information Systems, Inc. v. Am. Home Realty Network, Inc., et al. (D.

Md.); Preferred Carolinas Realty, Inc. v. Am. Home Realty Network, Inc. (M.D.N.C.); Synthes

USA, LLC v. Spinal Kinetics (N.D. Cal.); KBA- Giori, North America, Inc., v. Muhlbauer, Inc.

(E.D. Va.) (“KBA II”); KBA-Giori, North America, Inc. v. Muhlbauer, Inc. (E.D. Va.) (“KBA

I”); Spine Solutions, Inc., v. Medtronic Sofamor Danek, Inc. (W.D. Tenn.); Harmon v. Innomed

Technologies, Inc. (S.D. Ga); J.D. Edwards World Solutions Company Arbitrations (AAA) (trial

counsel for Quantegy and Amherst); INO Therapeutics, Inc. v. SensorMedics Corp. (D.N.J.); and

In re National Metal Technologies, Inc. (S.D. Cal.).

       He also has represented parties in other unfair competition, trademark, and patent

infringement cases, including: Transclean Corp. v. MotorVac Technologies, Inc. (D. Minn.);

Ryobi Ltd. v. Truth Hardware Corp. (D. Minn.); Minnesota Mining & Mfg. Co. v. Fellowes Mfg.

Co. (D. Minn.); Eastman Kodak Co. v. Minnesota Mining & Mfg. Co. (W.D.N.Y.); On

Assignment, Inc. v. Callander (Minn., 4th Jud. Dist.); Rainforest Cafe, Inc., v. Amazon, Inc. (D.

Minn.); Medical Graphics Corp. v. SensorMedics Corp. (D. Minn.); Medtronic, Inc., v.

Intermedics Inc. (D. Minn.); Cardiac Pacemakers, Inc. v. Robert Warner (D. Minn.); Cardiac

Pacemakers, Inc. v. Intermedics Inc. (D. Minn.); Birchwood Laboratories v. Citmed Corp. (D.

Minn.); Hammond v. Hitachi Power Tools, Inc. (D. Minn.); McCarthy v. Welshman (D. Minn.);

and UFE, Inc., v. Alpha Enters., Inc. (D. Minn.).



Daniel C. Hedlund

       Daniel C. Hedlund is a member of Gustafson Gluek PLLC. He is a graduate of Carleton

College (B.A. 1989) and is a cum laude graduate of the University of Minnesota Law School



                                            12
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 14 of 36




(J.D. 1995). He was a Note and Comment Editor and member of the Minnesota Journal of

Global Trade from 1993-1995 and a recipient of the Federal Bar Association’s John T. Stewart,

Jr. Memorial Fund Writing Award (1994).

       Mr. Hedlund served as a law clerk to the Honorable Gary L. Crippen, Minnesota Court of

Appeals (1997) and to the Honorable Dolores C. Orey, Fourth Judicial District of Minnesota

(1995-1996).

       Mr. Hedlund has practiced in the areas of antitrust, consumer protection, and securities

fraud since 1997. He is admitted to practice in the United States District Court for the District of

Minnesota, the Eighth Circuit Court of Appeals, and in Minnesota State Court. Mr. Hedlund is a

member of the Federal, American, Minnesota, and Hennepin County Bar associations. Mr.

Hedlund has been an active member of the Federal Bar Association (FBA) at both the national

and state level. He recently served as Co-Vice President for the Eighth Circuit and prior to that

served in several roles for the Minnesota Chapter including: Co-Vice President, Legal Education;

Co-Vice President, Special Events; Co-Vice President, Monthly Meetings; Secretary; and

Liaison between the FBA and the Minnesota State Bar Association. He recently served as

Chairman for the Antitrust Section of the Minnesota State Bar Association (MSBA), Secretary

for the MSBA Consumer Litigation Section, and is past President of the Committee to Support

Antitrust Laws. In addition, Dan was recently appointed to the Advisory Board of the

American Antitrust Institute.

       In addition to presenting at CLEs, Dan has testified multiple times before the Minnesota

legislature on competition law, and before the Federal Rules Committee. He is a co-author of the

“Plaintiff Overview” in Private Antitrust Litigation 2015 – Getting the Deal Through, and a



                                             13
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 15 of 36




contributor to Concurrent Antitrust Criminal and Civil Procedure 2013 – American Bar

Association.

       In 2013-2020, he was designated by Law & Politics magazine as a Minnesota “Super

Lawyer,” in the field of antitrust law. “Super Lawyer” selection results from peer nominations, a

“blue ribbon” panel review process and independent research on the candidates; no more than

5% of lawyers in Minnesota are selected as “Super Lawyers.” He was also ranked in the Top

100 MN Super Lawyers in 2015, 2017, 2018, 2019 and 2020. Mr. Hedlund has served as a

volunteer attorney for the Minnesota Federal Bar Association’s Federal Pro Se Project and is the

recipient of the Minnesota District Court’s Distinguished Pro Bono Service Award in 2011.

       Mr. Hedlund is currently or has been actively involved in the representation of plaintiffs

and classes in numerous cases, including: In re Pork Antitrust Litig. (Minn.) (Consumer Indirect

Plaintiffs’ Interim Co-Lead Counsel); In re Dealer Management Systems Antitrust Litig. (N.D.

Ill.) (Member-Plaintiffs’ Steering Committee); In re Broiler Chicken Antitrust Litig. (N.D. Ill.)

(Co-Lead Counsel—Commercial and Institutional Indirect Purchaser Class); Kleen Prods. v. Intl.

Paper (Containerboard Antitrust Litig.) (N.D. Ill.) (Discovery Team Co-Leader); Bhatia v. 3M

Co. (D. Minn.) (Co-Lead Counsel); In re CenturyLink Sales Practices and Securities Litig. (D.

Minn.) (Executive Committee Chair); Precision Assocs., Inc. v. Panalpina World Transport

(Holding) Ltd. (E.D.N.Y.) (Co-Lead Counsel); The Shane Group, Inc. v. Blue Cross Blue Shield

of Michigan (E.D. Mich.) (Co-Lead Counsel); In re Capacitors Antitrust Litig. (N.D. Cal.); In re

Resistors Antitrust Litig. (N.D. Cal.); In re Vitamin C Antitrust Litig. (E.D.N.Y.) (Co-Lead

Counsel-Indirect Purchaser Classes); In re Blue Cross Blue Shield Antitrust Litig. (N.D. Ala.)

(Member-Damages Committee); In re Packaged Seafood Antitrust Litig. (S.D. Cal.); In re



                                            14
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 16 of 36




DRAM Antitrust Litig. (Co-Lead Counsel--multiple federal and state court indirect purchaser

class actions); In re Flash Memory Antitrust Litig. (N.D. Cal.); In re Processed Egg Products

Antitrust Litig. (E.D. Pa.); In re TFT-LCD (Flat Panel) Antitrust Litig. (N.D. Cal.); In re

Refrigerant Compressors Antirust Litig. (E.D. Mi.); In re SIGG Switzerland (USA), Inc.

Aluminum Bottles Marketing and Sales Practices Litig. (W.D. Ky.); In re Air Cargo Shipping

Services Antitrust Litig. (E.D.N.Y.); In re St. Paul Travelers Securities Litig. II (D. Minn.); In re

Digital Music Antitrust (S.D.N.Y.); In re OSB Antitrust Litig. (E.D. Pa.); In re Funeral

Consumers Antitrust Litig. (S.D. Tex.); McIntosh v. Monsanto Co. (E.D. Mo.); In re AOL Time

Warner Securities Litig. (S.D.N.Y.) (Prior Firm Co-Lead Counsel); In re Commercial Tissue

Antitrust Litig. (N.D. Fla.); In re Universal Service Fund Telephone Billing Practices Litig. (D.

Kan.); In re Green Tree Financial Stock Litig. (D. Minn.) (Prior Firm Co-lead Counsel); In re

NASDAQ Market-Makers Antitrust Litig. (S.D.N.Y.); In re Polypropylene Carpet Antitrust Litig.

(N.D. Ga.); In re Buffets, Inc. Securities Litig. (D. Minn.); In re Mercedes Benz Antitrust Litig.

(D.N.J.); In re Xcel Energy, Inc. Securities Litig. (D. Minn.); In re Blue Cross Subscriber Litig.

(D. Minn.); In re MSG Antitrust Litig. (D. Minn.); In re Mercury Finance Co. Securities Litig.

(N.D. Ill.); In re Olympic Financial Securities Litig. (D. Minn.); and In re Flat Glass Antitrust

Litig. (W.D. Pa.).



Daniel J. Nordin

       Daniel J. Nordin is a member of Gustafson Gluek PLLC. He graduated from the

University of Minnesota with high distinction (B.A. 2007) and is a magna cum laude graduate of




                                             15
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 17 of 36




the University of Minnesota Law School (J.D. 2011). Mr. Nordin is admitted to the Minnesota

Bar and is admitted to practice in the United States District Court for the District of Minnesota.

       In law school, Mr. Nordin was a Managing Editor on the Minnesota Journal of Law,

Science & Technology. He also volunteered as a Tenant Advocate with HOME Line, a nonprofit

tenant advocacy organization, through the University of Minnesota Law School’s Public Interest

Clinic. Mr. Nordin joined Gustafson Gluek PLLC in October 2011.

       In 2018-2020, Mr. Nordin was designated by Law & Politics magazine as a Minnesota

“Super Lawyer Rising Star.” “Super Lawyer” selection results from peer nominations, a “blue

ribbon” panel review process and independent research on the candidates; no more than 2.5% of

lawyers in Minnesota are selected as “Rising Stars.”

       Mr. Nordin is currently involved in the representation of plaintiffs and classes in antitrust

litigation, including: In re Packaged Seafood Products Antitrust Litig. (S.D. Cal.); In re Blue

Cross Blue Shield Antitrust Litig. (N.D. Ala.); The Shane Group, Inc., et al. v. Blue Cross Blue

Shield of Michigan (E.D. Mich.); and In re Vitamin C Antitrust Litig. (E.D.N.Y.).



David A. Goodwin

       David A. Goodwin is a member of Gustafson Gluek PLLC. He is a graduate of the

University of Wisconsin (B.A. 2001) and a graduate of DePaul University College of Law (J.D.

2006). Mr. Goodwin is admitted to practice in the Minnesota Bar and is admitted to practice in

the United States District Court for the District of Minnesota.

       During law school, Mr. Goodwin worked for Grotefeld & Denenberg LLC, a Chicago

law firm specializing in insurance subrogation litigation. In 2005, Mr. Goodwin was selected to



                                             16
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 18 of 36




serve as the law clerk for the Office of the General Counsel of TCF Bank. Mr. Goodwin worked

at TCF while attending the University of Minnesota Law School as a visiting student.

       Mr. Goodwin serves on the national Board of Directors for the Federal Bar Association

and the Minnesota Chapter of the Federal Bar Association. He is the past Chair for the Federal

Bar Association Younger Lawyers Division and Treasurer for the Minnesota State Bar

Association Consumer Litigation Section. Mr. Goodwin has been named as a Super Lawyer

Rising Star from 2013-2018. In 2012-2016 and 2018, the Minnesota State Bar Association

(MSBA) gave special recognition to Mr. Goodwin as North Star Lawyer for the year. He was

recognized as a member who provided at least 50 hours of pro bono legal services in a calendar

year to low income individuals.

       Mr. Goodwin is currently or has been actively involved in the representation of plaintiffs

and classes in numerous cases including: In re Aluminum Warehousing Antitrust Litig.

(S.D.N.Y.); In re National Football League Players’ Concussion Injury Litig. (E.D. Pa.); In re

TFT-LCD (Flat Panel) Antitrust Litig. (N.D. Cal.); In re Pre-Filled Propane Tank Marketing

and Sales Practices Litig. (W.D. Mo.); In re NCAA Student- Athlete Name and Likeness

Licensing Litig. (N.D. Cal.); In re Plasma-Derivative Protein Therapies Antitrust Litig. (N.D.

Ill.); Dryer v. NFL (D. Minn.); In re Aluminum Warehousing Antitrust Litig. (S.D.N.Y); Smith

v. Questar Capital Corp. (D. Minn.); In re: National Hockey League Players’ Concussion

Injury Litig. (D. Minn.); In re Packaged Ice Antitrust Litig. (E.D. Mi.); Luis, et al. v. RBC

Capital Markets (D. Minn.); In re FCA US LLC Monostable Electronic Gearshift Litigation

(E.D. Mi.); Bhatia, et al. v. 3M Company (D. Minn.); Karsjens, et. al v. Jesson, et. al (D. Minn.);




                                             17
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 19 of 36




In re CenturyLink Sales Practices and Securities Litig. (D. Minn.); and Ochoa, et al. v.

Pershing, LLC (N.D. Tex.).



Dennis Stewart

       Dennis Stewart is a member in Gustafson Gluek’s San Diego office. He is a graduate of

the College of the Holy Cross (B.A. 1976) and a graduate with distinction from Hofstra

University (J.D. 1981), where he was also a member of the Law Review.

       He is a member of the California and New York (inactive) bars and the bars of several

United States District Courts. His antitrust and consumer litigation experience spans a wide

variety of industries including carbon fiber, credit card fees, interchange, casino gaming, sports

broadcasting, college athletics, rental car fees, electronics components, medical devices, medical

services, and defense procurement.

       Between 1981 and 1985 he worked for a major San Diego law firm and engaged in a

general commercial litigation practice. Between 1985 and 1988, Mr. Stewart served as a trial

attorney with the Antitrust Division of the United States Department of Justice. While at the

Antitrust Division, Mr. Stewart participated in investigations and trials involving alleged

criminal violations of the antitrust and related laws and was lead counsel in the successful

prosecution through trial of United States v. Saft America, Inc., (D.N.J.).

       Since leaving government service, Mr. Stewart has served as lead counsel, principal

counsel and/or trial counsel in numerous antitrust, consumer and securities cases, both class and

non-class. He was lead trial counsel in Knapp v. Ernst & Whinney, (9th Cir. 1996), in which a

plaintiffs' verdict was returned in a Rule 10b-5 securities fraud class action, and Hall v. NCAA,



                                             18
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 20 of 36




(D. Kan.), in which a plaintiffs' verdict of $30 million was returned in an antitrust class action.

He also served as co-lead trial counsel in In re Airline Ticket Commission Antitrust Litigation,

(D. Minn.), an antitrust class action which settled for $85 million, In re Contact Lens Antitrust

Litigation (M.D. Fla.), which settled for $90 million, and in In re Lifescan Consumer Litigation

(N.D. Cal.), a consumer class action which settled for $45 million. He served as co-lead counsel

in the Carbon Fiber Antitrust Litigation (C.D. Cal.) and in the In re Currency Conversion

Litigation (S.D.N.Y), and trial counsel in Schwartz v. Visa (N.D. Cal.). He also played a

significant role in prosecuting In re Broadcom Securities Litigation (C.D. Cal.), which settled for

$150 million

       Mr. Stewart was principal lead counsel in Shames v. Hertz, an antitrust class action in the

Southern District of California. Judge Michael Anello stated: “[T]he quality of representation in

this matter was exceptional. Class counsel fought hard for the class, employing nearly every

possible litigation tool and succeeding on appeal before the Ninth Circuit. As just a few

examples of the quality of counsel's work, the motion for preliminary approval, motion for final

approval, and the instant motion for fees and costs were impeccable, thorough, detailed, and

stand as models for others to follow.”

       He is currently serving as one of the counsel in the leadership group in In re Payment

Card Interchange Fee and Merchant Discount Antitrust Litigation (E.D.N.Y.), in which a $5.54-

6.24 billion dollar settlement is pending approval. He also is one of the counsel participating in

the representation of End Purchaser Plaintiffs in In re Packaged Seafood Products Antitrust

Litigation (S.D. Cal.).




                                             19
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 21 of 36




       Mr. Stewart is a former member of the Executive Committee of the Antitrust and Unfair

Competition Section of the California State Bar. He continues to focus on antitrust, consumer

and other complex litigation.



Jason S. Kilene

       Jason S. Kilene is a member in the firm of Gustafson Gluek PLLC. He is a graduate of

the University of North Dakota (B.A. 1991) with a major in Political Science and a graduate of

the University of North Dakota School of Law with distinction (J.D. 1994).

       After graduating from law school, Mr. Kilene served as law clerk to the Honorable Bruce

M. Van Sickle, United States District Judge, District of North Dakota. Prior to joining Gustafson

Gluek PLLC in August 2003, Mr. Kilene practiced in the areas of antitrust, securities and

business litigation at the law firms of Oppenheimer Wolff & Donnelly, LLP, and Heins Mills &

Olson, P.L.C.

       Mr. Kilene is admitted to the Minnesota Bar, North Dakota Bar and is admitted to

practice in the United States District Court for the District of Minnesota. He is also a member of

the Hennepin County, Minnesota, North Dakota, and Federal Bar Associations.

       He is currently or has recently been involved in the representation of plaintiffs and

plaintiff classes in numerous cases including: In re Optical Disk Drive Antitrust Litig. (N.D.

Cal.); Kleen Products LLC, et al. v. Packaging Corporation of America et al. (N.D. Ill.); In re

American Express Anti-Steering Rules Antitrust Litig. (E.D.N.Y.); In re Automotive Parts

Antitrust Litig. (E.D. Mich.); In re Domestic Drywall Antitrust Litig. (E.D. Penn.); In re Lithium

Ion Batteries Antitrust Litig. (N.D. Cal.); In re NCAA Student-Athlete Name & Likeness Licensing



                                             20
         Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 22 of 36




Litig. (N.D. Cal.); Dryer v. National Football League (D. Minn.); In re Ductile Iron Pipe Fittings

Indirect Purchaser Antitrust Litig. (D.N.J.); In re Pool Products Distribution Market Antitrust

Litig. (E.D. La.); In re Potash Antitrust Litig. (II) (N.D. Ill.); In re Florida Cement and Concrete

Antitrust Litig. (S.D. Fla.); In re Photochromic Lens Antitrust Litig. (M.D. Fla.); In re Imprelis

Herbicide Marketing, Sales Practices, and Products Liability Litig. (E.D. Pa.); In re Urethane

Antitrust Litig. (D. Kan.); In re Payment Card Interchange Fee and Merchant Discount Antitrust

Litig. (E.D.N.Y.); In re Intel Corp Microprocessor Antitrust Litig. (D. Del.); Carolos Lossada v.

Union Oil Company of California (Sup. Ct. Cal.); In re ATM Fee Antitrust Litig. (N.D. Cal.)

(“ATM”); Edwards et al. v. National Milk Producers Federation, et al. (N.D. Cal.); Ticho v.

Budget Rent A Car System, Inc. (Sup. Ct. Cal.); In re BP Propane Indirect Purchaser Antitrust

Litig. (N.D. Ill.); In re Aftermarkets Filters Antitrust Litig. (N.D. Ill.); In re Chocolate

Confectionary Antitrust Litig. (M.D. Pa.); In re Cathode Ray Tube Antitrust Litig. (N.D. Cal.); In

re Flat Glass Antitrust Litig. (II) (W.D. Pa.); In re Online DVD Rental Antitrust Litig. (N.D.

Ca.); In re Steel Antitrust Litig. (N.D. Ill.); Universal Delaware et al. v. Comdata Corporation et

al. (E.D. Pa.); In re Vitamins Antitrust Litig. (D.D.C.); In re Broadcom Corp. Securities Litig.

(C.D. Cal.); In re High Pressure Laminates Antitrust Litig. (S.D.N.Y.); Microsoft Indirect

Purchaser Antitrust Litig. (Minnesota and North Dakota); and In re Relafen Antitrust Litig. (N.D.

Cal.).

         Mr. Kilene has been involved in other complex cases involving antitrust, consumer

protection, contract and unfair competition, including: In re J.D. Edwards World Solutions

Company (AAA) (trial counsel for Quantegy and Amherst) and National Metal Technologies,

Inc. et al. v. Alliant Techsystems, Inc. et al. (S.D. Cal.) (“NMT”).



                                              21
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 23 of 36




Joshua J. Rissman

       Joshua J. Rissman is a member of Gustafson Gluek PLLC. He is a magna cum laude

graduate of the University of Minnesota with a major in Political Science (B.A. 2005) and a cum

laude graduate of the University of Minnesota Law School (J.D. 2010). While in law school,

Mr. Rissman was a Student Articles Editor on Law & Inequality: A Journal of Theory and

Practice. He also clerked for two Minneapolis law firms, the United States Attorney’s Office

and interned for the Honorable John McShane in Hennepin County District Court. Mr. Rissman

joined Gustafson Gluek PLLC in August 2010. He is admitted to the Minnesota Bar and is

admitted to practice in the United States District Court District of Minnesota.

       In 2014-2020, Mr. Rissman was designated by Law & Politics magazine as a Minnesota

“Super Lawyer Rising Star.” “Super Lawyer” selection results from peer nominations, a “blue

ribbon” panel review process and independent research on the candidates; no more than 2.5% of

lawyers in Minnesota are selected as “Rising Stars.”

       Mr. Rissman is actively involved in the Pro Se Project, representing civil litigants in

federal court who would otherwise go without representation. Mr. Rissman is also proficient in

Spanish and is a member of the Minnesota, American and Federal Bar Associations.

       Mr. Rissman is currently or has been actively involved in the representation of plaintiffs

and classes in numerous cases including: Precision Assocs., Inc. v. Panalpina World Transport

(Holding) Ltd. (E.D.N.Y.); In re Online DVD Rental Antitrust Litig. (N.D. Ca.); In re

Containerboard Antitrust Litig. (N.D. Ill.); and In re American Express Anti-Steering Rules

Antitrust Litig. (No. II) (E.D.N.Y.).




                                             22
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 24 of 36




Kaitlyn L. Dennis

       Kaitlyn L. Dennis is an associate of Gustafson Gluek PLLC. She is a graduate of

Southwestern University (B.A. 2010) with an English literature major and philosophy minor, and

is a graduate of the University of Minnesota Law School (J.D., 2015). Ms. Dennis is admitted to

the Minnesota Bar and is admitted to practice in the United States District Court for the District

of Minnesota.

       During law school, Ms. Dennis was a Managing Editor of the Minnesota Law Review,

was named to the Dean’s list from 2012–2015, and was the recipient of a book award, the

highest grade in course as awarded by the instructor, for Professional Responsibility: Civil Trial

Law. She also was a law clerk at Nichols Kaster PLLC, where she assisted in the representation

of individual employees in federal litigation. After law school, Ms. Dennis worked as a

fellowship attorney at the Equal Employment Opportunity Commission and assisted the

Honorable Arthur J. Boylan, ret., during the mediation of the bankruptcy of the Archdiocese of

St. Paul and Minneapolis. She then joined Gustafson Gluek in 2016.

       In 2018-2019, the Minnesota State Bar Association (MSBA) gave special recognition to

Ms. Dennis as North Star Lawyer for the year. She was recognized as a member who provided at

least 50 hours of pro bono legal services in a calendar year to low income individuals.

       Ms. Dennis holds the CIPP/US certification in U.S. private-sector privacy law. She is a

member of the Federal Bar Association, the Minnesota State Bar Association, the Hennepin

County Bar Association, and the International Association of Privacy Professionals.

       Ms. Dennis is currently is actively involved in the representation of plaintiffs and classes

in numerous cases, including: In re Equifax Inc. Consumer Data Security Breach Litig. (N.D.



                                            23
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 25 of 36




Ga.); In re EpiPen Marketing, Sales Practices and Antitrust Litig. (D. Kan.); In re Intel Corp.

CPU Marketing, Sales Practices and Products Liability Litig. (D. Or.); and In re Customized

Promotional Products Antitrust Litig. (S.D. Tex.).



Karla M. Gluek

       Karla M. Gluek is a founding member of Gustafson Gluek PLLC. She is a graduate of

the University of St. Thomas with a major in English (B.A. 1990) and is a cum laude graduate of

William Mitchell College of Law (J.D. 1993).

       During law school she clerked for the Minnesota Attorney General’s Office (1993-1994).

Shortly after graduating from law school Ms. Gluek served as a law clerk to the Honorable Gary

Larson, District Judge, Fourth Judicial District of Minnesota (1994).

       Ms. Gluek has been practicing in the areas of antitrust and consumer protection class

action litigation since 1995. In May 2003, Ms. Gluek joined Mr. Gustafson in forming

Gustafson Gluek PLLC.

       She is admitted to practice in the United States District Court for the District of

Minnesota and the Eighth Circuit Court of Appeals. Ms. Gluek is a member of the Hennepin

County, Minnesota, and Federal Bar Associations.

       In 2011-2020, she was designated by Law & Politics magazine as a Minnesota “Super

Lawyer,” in the field of antitrust law. “Super Lawyer” selection results from peer nominations, a

“blue ribbon” panel review process and independent research on the candidates; no more than

5% of lawyers in Minnesota are selected as “Super Lawyers.” She was also selected as one of




                                             24
        Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 26 of 36




Minnesota Lawyer’s Attorneys of the Year for 2014 and 2017 based on nominations from across

the state.

        Ms. Gluek serves as a volunteer attorney for the Minnesota Federal Bar Association’s

Federal Pro Se Project. In 2012, 2013, 2015 and 2018, the Minnesota State Bar Association

(MSBA) gave special recognition to Ms. Gluek as North Star Lawyer for the year. She was

recognized as a member who provided at least 50 hours of pro bono legal services in a calendar

year to low income individuals.

        Ms. Gluek is currently actively involved in the representation of plaintiffs and plaintiff

classes in numerous cases including: In re Syngenta Litig. (Minn.); In re Asacol Antitrust Litig.

(D. Mass.); In re Celebrex (Celecoxib) Antitrust Litig. (E.D. Va.); In re Opana ER Antitrust Litig.

(N.D. Ill.); Frost v. LG Electronics Inc., (N.D. Cal.); In re UnitedHealth Group PBM Litig. (D.

Minn.); Karsjens et al v. Jesson (D. Minn.); Regional Multiple Listing Services of MN, Inc. d/b/a

NorthstarMLS v. American Home Realty Network, Inc. v. Edina Realty, Inc., et.al. (D. Minn.);

Metropolitan Regional Information Systems, Inc. v. Am. Home Realty Network, Inc., et al. (D.

Md.); Preferred Carolinas Realty, Inc. v. Am. Home Realty Network, Inc. (M.D.N.C.); In re

Plasma – Derivative Protein Therapics Antitrust Litig. (N.D. IL); In re Medtronic, Inc. Sprint

Fidelis Leads Products Liability Litigation (D. Minn.); In re National Arbitration Forum

Litigation (D. Minn.); In re Wellbutrin XL Antitrust Litigation (E.D. Pa.); St. Barnabas Hospital,

Inc. et al. v. Lundbeck, Inc. et al. (D. Minn.); In re Androgel Antitrust Litigation (N.D. Ga.); In re

Comcast Corp, Set-Top Cable Television Box Antitrust Litigation (E.D. Pa); In re Medtronic,

Inc. Implantable Defibrillators Products Liability Litigation (D. Minn.); Yarrington v. Solvay

Pharmaceuticals, Inc. et al. (D. Minn.) (“Estratest”); Lief et al. v. Archer Daniels Midland Co. et



                                             25
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 27 of 36




al. (D. Minn.) (“Indirect MSG”); Ellerbrake v. Campbell Hausfeld (20th Jud. Ct. Ill.) (“Air

Compressors”); Nichols et al. v. Smithkline Beecham Corp. (E.D. Pa.) (“Paxil”); Heerwagen v.

Clear Channel Communications, Inc. (S.D.N.Y.); Wiginton v. CB Richard Ellis (N.D. Ill.); Robin

Drug Co. v. PharmaCare Management Services Inc. (Minn. 4th Jud. Dist.) (“Pharmacy

Underpayment”).

       She also has been involved in other class actions and complex cases, including: In re

Wellbutrin SR/Zyban Direct Purchaser Antitrust Litig. (E.D. Pa.); In re Dry Max Pampers Litig.

(S.D. Ohio); SAJ Distributors, Inc. et al. v. SmithKline Beecham Corp. et al. (E.D. Va.)

(“Augmentin”); Iverson et al. v. Pfizer, Inc. et al. (D. Minn.) (“Canadian Prescription Drug”); In

re MSG Antitrust Litig. (D. Minn.) (“MSG”); In re Minnesota Vitamin Antitrust Litig. (Minn.,

2nd Jud. Dist.); Samples v. Monsanto Co. (E.D. Mo.) (“Bio Seeds”); In re Terazosin

Hydrochloride Antitrust Litig. (S.D. Fla.) (“Hytrin”); In re Magnetic Audiotape Antitrust Litig.

(S.D.N.Y.); In re Grand Casinos Inc. Sec. Litig. (D. Minn.); In re Olympic Fin., Ltd. Sec. Litig.

(D. Minn.); Schmulbach v. Pittway Corp. (Ill., 12th Jud. Dist.) (“Smoke Detectors”); Ruff v.

Parex, Inc. (N.C. New Hanover Cty. Sup. Ct.) (“EIFS”); Behm v. John Nuveen & Co., Inc.

(Minn. 4th Jud. Dist.); Infant Formula Antitrust Litig. (multiple state court actions); In re

Prudential Ins. Co. Sales Practices Litig. (D.N.J.); Big Valley Milling, Inc. v. Archer Daniels

Midland Co. (Minn. 8th Jud. Dist.) (“Lysine”); In re High-Fructose Corn Syrup Antitrust Litig.

(C.D. Ill.); Raz v. Archer Daniels Midland Co. (Minn. 8th Jud. Dist.) (“Citric Acid”); and S&S

Forage Equip. Co. v. Up North Plastics, Inc. (D. Minn.) (“Silage Bags”).

       Ms. Gluek is also currently or has been involved in other non-class complex cases

involving antitrust, consumer protection, contract, unfair competition, trademark and patent



                                             26
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 28 of 36




infringement claims, including: Synthes USA, LLC v. Spinal Kinetics, Inc. (N.D. Cal.); KBA-

Giori, North America, Inc. v. Muhlbauer, Inc. (E.D. Va.) (“KBA II”); KBA-Giori, North

America, Inc., v. Muhlbauer, Inc. (E.D. Va.) (“KBA I”); Spine Solutions, Inc. v. Medtronic

Sofamor Danek, Inc. (W.D. Tenn.); Harmon v. Innomed Technologies, Inc. (S.D. Ga.); J.D.

Edwards World Solutions Company Arbitrations (AAA); INO Therapeutics Inc. v. SensorMedics

Corp. (D.N.J.); In re National Metal Technologies, Inc. (S.D. Cal.); Transclean Corp. v.

MotorVac Technologies, Inc. (D. Minn.); Cardiac Pacemakers, Inc. v. Warner (D. Minn.);

Intermedics, Inc. v. Cardiac Pacemakers, Inc. (D. Minn.); Hammond v. Hitachi Power Tools,

Inc. (D. Minn.); Minnesota Mining & Mfg. Co. v. Fellowes Mfg. Co. (D. Minn.); UFE, Inc. v.

Alpha Enters., Inc. (D. Minn.); Eastman Kodak Co. v. Minnesota Mining & Mfg. Co.

(W.D.N.Y.); On Assignment, Inc. v. Callander (Minn., 4th Jud. Dist.).



Kirk B. Hulett

       Kirk B. Hulett is a member in Gustafson Gluek’s San Diego office. He graduated from the

University of California San Diego where he obtained his undergraduate degree (1978) and

graduated cum laude from the University of San Diego School of Law (J.D. 1983), where he was

Managing Editor of the University of San Diego Law Reporter. Since 1984, Mr. Hulett has

focused on the representation of plaintiffs in securities, anti-trust, employment and consumer class

actions as well as representing individuals and businesses in complex litigation.

       Prior to co-founding Hulett Harper Stewart LLP in 2000, Mr. Hulett was a partner in the

largest national class action firm in the country. He has testified before the California Assembly

Business and Professions Committee on the topic of potential regulatory and auditor liability



                                            27
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 29 of 36




reforms following the Enron financial collapse and participated as a panelist on several occasions.

He has been named a San Diego Top Rated Securities Lawyer by Super Lawyers Magazine each

year since 2010. He is admitted to all of the District Courts in California, numerous other District

Courts across the country by pro hac admission, the Ninth Circuit Court of Appeals and the United

States Supreme Court.

       Mr. Hulett has been lead or co-lead counsel in dozens of class actions throughout the

country, including In re American Continental Corp./Lincoln Savings & Loan Securities Litigation

(D. Az.); In re Media Vision Technology Securities Litigation (N.D. Cal.); Home Fed, (S.D. Cal.);

and Gensia Pharmaceuticals, (S.D. Cal.). After a nearly six-month trial in Lincoln Savings case,

the jury returned a verdict exceeding $250 million. Mr. Hulett was co-lead trial counsel for a trustee

in Guy F. Atkinson Co. vs. PriceWaterhouse LLP et al (N.D. Cal.), a multi-million dollar auditor

liability action against PriceWaterhouseCoopers, LLP, and represents several bankruptcy estates

in seeking recovery against officers, directors and professionals.

       Mr. Hulett also successfully represented defrauded individual investors in the Abbott et al.

v. Worldcom Co. (S.D.N.Y), bankruptcy proceedings in which he obtained settlements in excess

of $22 million. He was co-lead counsel in the securities class action, Enriquez v. Edward Jones &

Co. L.P. (E.D. Mo.), and achieved a settlement of $127.5 million. Mr. Hulett also represented

defrauded individual investors in Bachman et al vs. A.G. Edwards (Circuit Ct. of St. Louis) for

breach of fiduciary duty resulting in a class settlement of $60 million. He represented an elderly

individual in a Ponzi scheme case (Meyerhoff vs Gruttadaria et al, (San Diego Superior Court))

against one of Wall Street’s most prominent investment banks and was successful in obtaining a

full recovery for the victim who had lost over $40 million in the scheme. He was co-lead trial



                                             28
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 30 of 36




counsel in Pauma Band of Luiseno Mission Tribe vs. Harrah’s Operating Co. et al (San Diego

Superior Court) on behalf of a San Diego area based Native American Tribe against Caesars

Entertainment and Harrah’s. The trial resulted in a $30 million verdict (reversed on appeal). Mr.

Hewlitt has most recently been involved in representing victims of an anti-trust conspiracy among

the three largest suppliers of canned tuna in the world. In Re Packaged Seafood Products Antitrust

Litigation (S.D. Cal.).


Ling S. Wang

       Ling S. Wang is an associate of Gustafson Gluek PLLC. She is a graduate of Augsburg

College (now Augsburg University) (B.A. 2013), and a graduate of the University of St. Thomas

School of Law (J.D. 2017). Ms. Wang is admitted to the Minnesota Bar and is admitted to

practice in the United States District Court for the District of Minnesota.

       During law school, Ling was a member of law review and served as a student attorney

with the University of St Thomas’ Immigration Law Practice Group. She gained further

experience by clerking for Gustafson Gluek and another local firm. Prior to joining the firm,

Ling also served as a judicial extern for the Honorable Mary R. Vasaly, District Judge, Fourth

Judicial District of Minnesota, and completed a mentor externship program with the Honorable

Steven E. Rau, Magistrate Judge, District of Minnesota.

       In 2020, Ms. Wang was designated by Law & Politics magazine as a Minnesota “Super

Lawyer Rising Star.” “Super Lawyer” selection results from peer nominations, a “blue ribbon”

panel review process and independent research on the candidates; no more than 2.5% of lawyers

in Minnesota are selected as “Rising Stars.”




                                             29
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 31 of 36




       In 2018-2019, the Minnesota State Bar Association (MSBA) gave special recognition to

Ms. Wang as North Star Lawyer for the year. She was recognized as a member who provided at

least 50 hours of pro bono legal services in a calendar year to low income individuals.

       Ling is currently or has recently been involved in the representation of plaintiff classes in

numerous cases including In re Broiler Chicken Antitrust Litigation (N.D. Ill.) and In re:

CenturyLink Sales Practices and Securities Litig. (D. Minn.).


Mary M. Nikolai

       Mary M. Nikolai is an associate at Gustafson Gluek PLLC. She is a graduate of DePaul

University (B.A., 2012) with a major in Spanish and a minor in LGBTQ Studies, and a graduate

of the University of Saint Thomas School of Law (J.D., 2018). Ms. Nikolai is admitted to the

Minnesota Bar and is admitted to practice in the United States District Court for the District of

Minnesota.

       During law school Ms. Nikolai clerked for two Twin Cities law firms and was a judicial

extern for the Honorable Patrick Schiltz. She was also a Certified Student Attorney at the St.

Thomas Interprofessional Center for Counseling and Legal Services, where she represented a

family seeking asylum in the United States as well as individuals at detained master calendar and

bond hearings. Ms. Nikolai was selected as the University of St. Thomas Clinic Student of the Year

(2017-2018).

       After graduating from law school, Ms. Nikolai served as a law clerk to the Honorable Luis

Bartolomei, District Judge, Fourth Judicial District of Minnesota. Following her clerkship, Ms.

Nikolai joined Gustafson Gluek in 2018. Ms. Nikolai is a member of the Federal Bar Association.




                                            30
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 32 of 36




Michelle J. Looby

       Michelle J. Looby is a member of Gustafson Gluek PLLC. She is a graduate of the

University of Minnesota with distinction (B.A. 2004) and a magna cum laude graduate of

William Mitchell College of Law (J.D. 2007). Ms. Looby is admitted to the Minnesota Bar and is

admitted to practice in the United States District Court for the District of Minnesota and the

United State District Court for the District of North Dakota.

       During law school, Ms. Looby was a member of the William Mitchell Law Review from

2005-2007, serving as Assistant Editor in 2006-2007. She served as a judicial intern to The

Honorable Faye Flancher and The Honorable Emily Mueller, Circuit Court Judges, Racine

County Circuit Court of Wisconsin. She also served as a judicial extern to The Honorable David

Higgs, District Judge, Second Judicial District of Minnesota. In addition, Ms. Looby was a five-

time recipient of the CALI Excellence for the Future Award, recognizing the student with the

highest grade in the class as determined by the instructor or registrar.

       Ms. Looby has served on the Board of Directors for Minnesota Women Lawyers, an

association of more than 1,300 attorneys, judges, law students, legal employers and others

dedicated to advancing the success of women attorneys and striving for a just society. Ms.

Looby is a member of the Minnesota State Bar Association’s Antitrust Council, serving as its

Secretary and Diversity & Inclusion Liaison, serves on the executive committee of the Coalition

in Support of the Antitrust Laws, and is a member of the American Bar Association and Federal

Bar Association. In addition, Ms. Looby was recently appointed to the Advisory Board of the

American Antitrust Institute.




                                             31
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 33 of 36




       Ms. Looby has served on Law360’s Competition Editorial Advisory Board, a leading

daily legal news and intelligence service that reaches over one million recipients each day, co-

authored the Plaintiff Overview chapter of Getting the Deal Through: Private Antitrust

Litigation 2015, and has presented at CLEs and conferences on the topic of antitrust law.

       In 2015, Ms. Looby received the American Antitrust Institute’s award for Outstanding

Antitrust Litigation Achievement by a Young Lawyer. She has been designated by Law &

Politics magazine as a Minnesota “Super Lawyer Rising Star” from 2014 - 2020. “Super

Lawyer” selection results from peer nominations, a “blue ribbon” panel review process and

independent research on the candidates; no more than 2.5% of lawyers in Minnesota are selected

as “Rising Stars.”

       In 2019, the Minnesota State Bar Association (MSBA) gave special recognition to Ms.

Looby as North Star Lawyer for the year. She was recognized as a member who provided at least

50 hours of pro bono legal services in a calendar year to low income individuals.

       Ms. Looby is currently or has been actively involved in the representation of plaintiffs

and classes in numerous cases including: In re Pork Antitrust Litig. (Minn.) (Consumer Indirect

Purchaser Plaintiffs’ Co-Lead Counsel); In re Dealer Management Systems Antitrust Litig. (N.D.

Ill.) (Member-Plaintiffs’ Steering Committee); In re CenturyLink Sales Practices and Securities

Litigation (D. Minn.) (Executive Committee Chair); Precision Associates, Inc. et al. v.

Panalpina World Transport (Holding), Ltd., et al. (E.D.N.Y.) (firm Co-Lead Counsel); In re

Broiler Chicken Antitrust Litig. (N.D. Ill.) (firm Co-Lead Counsel); In re Asacol Antitrust Litig.

(D. Mass.) (Trial Team); In re Automotive Parts Antitrust Litig. (E.D. Mich.); In re Steel Antitrust

Litig. (N.D. Ill.); In re Celebrex (Celecoxib) Antitrust Litig. (E.D. Va.); In re Opana ER Antitrust



                                             32
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 34 of 36




Litig. (N.D. Ill.); In re National Arbitration Forum Litig. (D. Minn.) (firm Co-Lead Counsel); In

re Vitamin C Antitrust Litig. (E.D.N.Y.) (firm Co-Lead Counsel); In re Processed Egg Products

Antitrust Litig. (E.D. Pa.); In re Ductile Iron Pipe Fittings (“DIPF”) Indirect Purchaser Antitrust

Litig. (D. N.J.); Universal Delaware, Inc., d/b/a Gap Truck Stop et al. v. Comdata Corporation

(E.D. Pa.); In re Online DVD Rental Antitrust Litig. (N.D. Cal.); In re Comcast Corp. Set-Top

Cable Television Box Anti-Trust Litig. (E.D. Pa.); Marchese v. Cablevision Systems Corp. (D.

N.J.); and In re Refrigerant Compressors Antitrust Litig. (E.D. Mich.).



Mickey L. Stevens

       Mickey Stevens is an associate of Gustafson Gluek PLLC. He is a graduate of the

University of Wisconsin – Madison (B.A. 2013) and a cum laude graduate of the University of

Minnesota Law School (J.D. 2016). Mr. Stevens is admitted to the Minnesota Bar and is admitted

to practice in the United States District Court for the District of Minnesota.

       In 2019, the Minnesota State Bar Association (MSBA) gave special recognition to Mr.

Stevens as North Star Lawyer for the year. He was recognized as a member who provided at

least 50 hours of pro bono legal services in a calendar year to low income individuals.

       During law school, Mickey served as a Note and Comment Editor for the Minnesota

Journal of Law, Science & Technology. Prior to joining Gustafson Gluek, Mickey served as a law

clerk to the Honorable Joseph R. Klein of the Fourth Judicial District of Minnesota.




                                             33
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 35 of 36




Raina C. Borrelli

       Raina C. Borrelli is a member of Gustafson Gluek PLLC. She is a summa cum laude

graduate of Tulane University (B.S.M. 2008) and a magna cum laude graduate of the University

of Minnesota Law School (J.D. 2011). Ms. Borrelli is admitted to the Minnesota Bar and is

admitted to practice in the United States District Court for the District of Minnesota. She is a

member of the Federal Bar Association, Minnesota Bar Association, and Minnesota Women

Lawyers.

       In 2014-2020, Ms. Borrelli was designated by Law & Politics magazine as a Minnesota

“Super Lawyer Rising Star.” “Super Lawyer” selection results from peer nominations, a “blue

ribbon” panel review process and independent research on the candidates; no more than 2.5% of

lawyers in Minnesota are selected as “Rising Stars.” In 2012-2015, 2018 and 2019, the

Minnesota State Bar Association (MSBA) gave special recognition to Ms. Borrelli as North Star

Lawyer for the year. She was recognized as a member who provided at least 50 hours of pro

bono legal services in a calendar year to low income individuals.

       During law school, Ms. Borrelli was a member of the Phillip C. Jessup International

Moot Court Competition Team, served on the board of NOLA MN, a student group that

organized trips to New Orleans for law students to participate in volunteer legal work, and

worked as a law clerk in the in-house legal department of two major corporations and as a law

clerk for a small plaintiff’s firm. Ms. Borrelli was a judicial extern for the Honorable Ann Alton,

District Judge, Fourth Judicial District of Minnesota. She joined Gustafson Gluek PLLC in

October 2011.




                                            34
       Case 1:18-cv-01124-BAH Document 61-7 Filed 01/15/21 Page 36 of 36




       Ms. Borrelli is currently or has been actively involved in the representation of plaintiffs

and classes in cases such as: In re Syngenta Litig. (Minn.); Zeiger v. WellPet, LLC (N.D. Cal.); In

re Big Heart Pet Brands Litig. (N.D. Cal.); Reitman v. Champion Petfoods USA, Inc. (C.D. Cal.);

City of Wyoming, Minnesota, et al v. Procter & Gamble Co., et al. (D. Minn.); Karsjens, et. al v.

Jesson, et. al (D. Minn.); Precision Assocs., Inc. v. Panalpina World Transport (Holding) Ltd.

(E.D.N.Y.); In re Digital Music Antitrust (S.D.N.Y.); and Trabakoolas v. Watts (N.D. Cal.). She

is also actively involved in the representation of pro se litigants as part of the Federal Bar

Association’s Pro Se Project.




                                              35
